Citation Nr: 1436071	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The appellant enlisted in the Ohio Army National Guard in July 1992.  He later separated from the National Guard and immediately enlisted for duty in the active Army from March 1995 to March 2001.  

The issue of entitlement to service connection for a psychiatric disorder was before the Board of Veterans' Appeals (Board) in February 2014.  The Board remanded that issue for further development to the Appeals Management Center in Washington, D.C.  However, that development was not accomplished.  Therefore, the appeal is again REMANDED to the AMC.  For the purposes of clarity and convenience, the Board will repeat the actions to be taken by the AMC.


REMAND

The appellant has submitted a June 2009 authored by one of his treating physicians, P. L. B., M.D., who reported that after four sessions of treatment, he had determined with a reasonable degree of medical certainty that the appellant's disorder "most likely started as a young adult, "and that there is "a high probability that he had symptoms of bipolar disorder while in the military."  However, Dr. P. L. B.'s treatment records, such as are present in the claims folder, do not reflect any mention of the appellant's military service, nor the basis or bases of Dr. P. L. B.'s opinion, which is essentially summary in nature.  

The appellant's service PERSONNEL records have not been obtained, either from his National Guard or active duty service.  Given this review, the case is REMANDED for the following actions:  

1.  Request that the appellant identify and secure any medical or non-medical evidence or records that are not included in the claims file.  In particular, the appellant must be advised to:

Provide the unit name and location of his Ohio National Guard service, including the street address.  

If Dr. P. L. B. remains the appellant's treating physician, the appellant may obtain a comprehensive statement from the physician as to the basis or bases of the physician's assessment regarding the relationship of the appellant's military service and his bipolar disorder.  

If any records identified by the appellant are unavailable, document their unavailability within the claims file and advise the appellant so that he can submit any copies in his possession.  

2.  Obtain any outstanding VA treatment records dating from February 2012 forward and associate them with the claims filed.  ALSO OBTAIN ANY RECORDS ALLUDED TO BY DR. P. L. B. BOTH PRIOR TO AND AFTER FEBRUARY 2012 REGARDING THE RELATIONSHIP OF THE APPELLANT'S MILITARY SERVICE AND HIS BIPOLAR DISORDER.  

3.  Obtain the appellant's personnel records for his National Guard and military service.  Associate all available personnel records that relate to periods of ACDUTRA and INACDUTRA with the claims file.

IF NO RESERVE RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY.  Inform the appellant of the status of these records in accordance with 38 C.F.R. § 3.159(e) and advise him that alternative forms of evidence can be developed to substantiate his claim, including, but not limited to, "buddy certificates" and letters.  

4.  Obtain any outstanding service treatment records (STR's) for the appellant's period of service from July 1992 through March 2001) and associate them with the claims file.  

5.  Schedule an examination by a VA psychiatrist or psychologist to provide opinions as to the etiology of the appellant's bipolar disorder.  The entire claims file and a copy of this remand must be made available to the VA examiner performing the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The following considerations must govern the opinion.  

a.  The examiner must determine when the appellant's current bipolar disorder manifested.  If the examiner determines that the appellant's bipolar disorder manifested prior to service, he or she must opine as to whether the disorder was caused OR AGGRAVATED by military service.  If the examiner determines that the bipolar disorder manifested during service or is the result of an in-service event, he or she must determine if the appellant's current bipolar disorder relates to his military service.  

b.  IN ADDITION TO ANY RECORDS THAT ARE GENERATED BY A RESULT OF THIS REMAND, the examiner has an independent responsibility to review the entire record for pertinent evidence.  The examiner's attention is called to:  

July 1992 enlistment examination, which was negative for psychiatric symptoms.

August 1993 STR's, noting that the appellant reports hallucinations and sleep walking but no thoughts of suicide.

Any service personnel or treatment records associated with the claims file due to the REMAND, which indicate mental health treatment or disciplinary action to include demotion in rank.  

April 2008 private consultation report, stating that the appellant has no psychotic symptoms, visual or auditory hallucinations, delusions, or paranoia, and does not warrant antipsychotic medication.

June 10, 2008 VA medical records, noting a history of auditory and visual hallucinations and a suicide attempt.

June 19, 2008 VA medical records, noting that the appellant denied suicidal thoughts or wishes.  

July 2008 VA medical records, stating that the appellant was first diagnosed with bipolar disorder in April 2008.

January 2009 (and May 2009) VA treatment records, stating that the appellant never sought psychiatric treatment while he was in service for fear of being dishonorably discharged.

February 2002 VA physician letter, stating that the appellant's bipolar disorder is temporarily and totally disabling.  

May 2009 psychologist report, stating that the appellant had depression and mood swings in service (and failed to report these symptoms for fear of being stigmatized) and finding that "it is possible that he had bipolar symptoms in the military."

May 2009 VA consultation, reporting that the appellant did not seek mental health treatment when he was in service for fear of receiving a dishonorable discharge.

June 2009 VA physician opinion, stating that "I have been able to determine within a reasonable degree of medical certainty that" the appellant's "symptoms of Bipolar Disorder most likely started as a young adult" and that :[t}here is a high probability that he had symptoms of Bipolar Disorder while in the military."

September 2012 hearing testimony, stating that the appellant experienced symptoms of a bipolar disorder in service and noting the appellant's current symptoms.

c.  The examiner must provide a complete explanation of his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should be as specific as possible.  

d.  If the requested opinion cannot be provided, the examiner must explain why he or she is unable to provide the requested opinion(s).  

6.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

7.  After the above development, and any other development that may be warranted based on additional information and evidence received, is completed, readjudicate the issue of entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.  

The appellant may submit any further evidence towards substantiation of his claim.  No action is required of the appellant until further notice.  His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examination, is both critical and appreciated.  The appellant is advised that his failure to report for any scheduled VA examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112  (West Supp. 2013).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



